Citation Nr: 1419823	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left hip disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 1960 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran had a hearing before the Board in June 2011 and the transcript is of record.

The Board previously remanded the above stated issue in August 2011 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in September 2013 pursuant to the Board's August 2011 remand. This examination is inadequate as it fails to addresss the Board's queries.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for an orthopedic examination with an orthopedist to determine the nature and likely etiology of any and all left hip disorder(s) found. The examiner is specifically asked to address the following questions: 

* Whether any of the Veteran's pre-1990 total hip replacement left hip diagnoses were congenital or developmental defects, to include the leg length discrepancy, slipped capital femoral epiphysis, coxa vara deformity, or any other diagnosis noted in the claims folder.  If so, whether the defect was subject to any superimposed disease or injury (to include the Veteran's left hip pain treatment and claimed in-service truck accident) during service and whether such caused resultant disability; 

* If any found left hip diagnosis is not a congenital or developmental defects, whether any such disorder likely pre-existed service in light of the military records noting the Veteran was on crutches for a week as a teenager due to hip pain. If so, whether the pre-existing condition was aggravated beyond the natural progression of the condition by any incident of service, to include the November 1961 left hip treatment and claimed in-service truck accident. 

* If any found left hip diagnosis is not a congenital defect, developmental defect, or otherwise pre-existed service, whether any such disorder was directly caused by any incident of service, to include the November 1961 left hip treatment and claimed in-service truck accident. 

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the service treatment records and Dr. Schechter. It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

2. The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. 

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 . 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

